            Case 1:21-cv-00445-CJN Document 28 Filed 04/16/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


                                           )
US DOMINION, INC., DOMINION                )
VOTING SYSTEMS, INC., and                  )
DOMINION VOTING SYSTEMS                    )
CORPORATION                                )
c/o Cogency Global                         )
1025 Vermont Ave., NW, Suite 1130          )
Washington, DC 20005,                      )
                                           )
                Plaintiffs,                )            Case No. 1:21-cv-00445-CJN
                                           )
       v.                                  )
                                           )
MY PILLOW, INC. and                        )
MICHAEL J. LINDELL                         )
343 E 82nd Street #102                     )
Chaska, MN 55318,                          )
                                           )
                Defendants.                )
                                           )


                  NOTICE OF ENTRY OF APPEARANCE
________________________________________________________________________
                Joseph A. Pull, an attorney with the law firm of Parker Daniels Kibort LLC,
admitted and in good standing with the Bar of this Court, hereby enters his appearance as
counsel for Defendant My Pillow, Inc. (“My Pillow”) in the above-captioned action
pursuant to Local Civil Rule 83.6, subdivision (a).
        Case 1:21-cv-00445-CJN Document 28 Filed 04/16/21 Page 2 of 2




Dated: April 16, 2021              PARKER DANIELS KIBORT LLC


                                   By /s/ Joseph A. Pull
                                   Andrew D. Parker (MN Bar No. 195042)
                                   Elizabeth S. Wright (MN Bar No. 184111)
                                   Joseph A. Pull (DC Bar No. 982468)
                                   Abraham S. Kaplan (MN Bar No. 399507)
                                   888 Coldwell Building
                                   123 N. Third Street
                                   Minneapolis, MN 55401
                                   Telephone: (612) 355-4100
                                   Facsimile: (612) 355-4101
                                   parker@parkerdk.com
                                   wright@parkerdk.com
                                   pull@parkerdk.com
                                   kaplan@parkerdk.com

                                   ATTORNEYS FOR DEFENDANT MY
                                   PILLOW, INC.




                                     2
